
	
		II
		110th CONGRESS
		2d Session
		S. 2981
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2008
			Mr. Casey (for himself
			 and Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to provide a
		  one-year period of protection against mortgage foreclosures for certain
		  disabled or severely injured servicemembers, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Disabled Veterans Home Ownership
			 Preservation Act of 2008.
		2.Expanded period
			 of protection against mortgage foreclosures for certain disabled or severely
			 injured servicemembers
			(a)Expanded period
			 of protectionSection 303 of the Servicemembers Civil Relief Act
			 (50 U.S.C. App. 533) is amended—
				(1)by striking
			 subsection (c) and inserting the following new subsection (c):
					
						(c)Sale or
				foreclosure
							(1)In
				generalA sale, foreclosure, or seizure of property for a breach
				of an obligation described in subsection (a) shall not be valid if made during
				the period applicable to a servicemember as specified in paragraph (2)
				except—
								(A)upon a court
				order granted before such sale, foreclosure, or seizure with a return made and
				approved by the court; or
								(B)if made pursuant
				to an agreement as provided in section 107.
								(2)Applicable
				periodsThe period applicable to a servicemember under paragraph
				(1) is the appropriate period as follows:
								(A)In the case of a
				servicemember who incurs a serious injury or illness during the period of the
				servicemember's military service, during the period of the servicemember's
				military service and within one year after.
								(B)In the case of an
				individual (including a servicemember otherwise covered by subparagraph (A)),
				who, within one year after the individual's period of military service as a
				servicemember, files a claim with the Secretary of Veterans Affairs for
				disability compensation under title 38, United States Code, during the period
				of the individual's military service as a servicemember and until 30 days after
				the date of the final adjudication of such claim (including any review or
				appeal of such claim if applicable).
								(C)In the case of
				any other servicemember, during the period of the servicemember's military
				service and within 90 days after.
								;
				and
				(2)by adding at the
			 end the following new subsection:
					
						(e)Serious injury
				or illness definedIn this section, the term serious injury
				or illness, in the case of a servicemember, means an injury or illness
				incurred by the servicemember in line of duty on duty as described in section
				101(2)(A) that may render the servicemember medically unfit to perform the
				duties of the servicemember's office, grade, rank, or
				rating.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act, and shall apply to any sale,
			 foreclosure, or seizure or property that occurs on or after that date.
			
